Case 4:19-cv-01096 Document 62 Filed on 10/07/19 in TXSD Page 1 of 5




    EXHIBIT A
Case 4:19-cv-01096 Document 62 Filed on 10/07/19 in TXSD Page 2 of 5       1



  1
                        UNITED STATES DISTRICT COURT
  2                      SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION
  3
  4    THE NATIONAL SHIPPING              *     4:19-CV-01096
       COMPANY OF SAUDI ARABIA            *
  5                                       *
       V.                                 *     10:32 A.M. to 10:48 A.M.
  6                                       *
       VALERO MARKETING AND               *
  7    SUPPLY COMPANY                     *     AUGUST 15, 2019
  8                  HEARING ON PRE-MOTION CONFERENCE
            BEFORE THE HONORABLE CHIEF JUSTICE LEE H. ROSENTHAL
  9                        Volume 1 of 1 Volume
 10 APPEARANCES
 11 FOR THE NATIONAL SHIPPING COMPANY OF SAUDI ARABIA:
    Mr. Eugene Wade Barr
 12 Royston Rayzor
    1600 Smith Street
 13 Suite 5000
    Houston, Texas 77002
 14 (713) 224-8380
 15 FOR VALERO MARKETING AND SUPPLY COMPANY:
    Mr. Jeremy Alan Herschaft
 16 Blank Rome, LLP
    717 Texas Avenue
 17 Suite 1400
    Houston, Texas 77002
 18 (713) 632-8653
 19 FOR TRAFIGURA TRADING, LLC:
    Mr. Curtis R. Waldo
 20 Reed Smith LLP
    811 Main Street
 21 Suite 1700
    Houston, Texas 77002
 22 (713) 469-3837
 23
 24
 25

                                Laura Wells, CRR, RDR
           Case 4:19-cv-01096 Document 62 Filed on 10/07/19 in TXSD Page 3 of 5   14



             1             MR. HERSCHAFT: On the basis that they are
             2 tendered for all purposes and still before this Court.
             3             THE COURT: Even if they are no longer a
             4 third-party defendant at the time of any formal tender?
10:44:11     5             MR. HERSCHAFT: Just to briefly finish my
             6 sentence, Judge.
             7             THE COURT: Sure.
             8             MR. HERSCHAFT: They are tendered directly to the
             9 plaintiff NSCSA, in this instance; and we believe that
10:44:20    10 means they are still here for all purposes with respect to
            11 the original plaintiff.
            12             THE COURT: Then that makes the contract -- the
            13 forum selection clause a negatory. It makes it
            14 ineffective. I'm a little unclear. Do you have a case
10:44:31    15 that says what you have just described?
            16             MR. HERSCHAFT: We can provide the Court with
            17 cases.
            18             THE COURT: All right. Both of you look at cases
            19 and if that is an issue -- if there is no opposition to
10:44:41    20 the transfer dismissal, based on the forum selection and
            21 arbitration contracts, then include just the cases, the
            22 citations on the Rule 14 applicability in light of
            23 transfer/dismissal. Okay?
            24             MR. HERSCHAFT: Understood, Judge.
10:45:02    25             THE COURT: Good. That's all I need. I don't

                                           Laura Wells, CRR, RDR
           Case 4:19-cv-01096 Document 62 Filed on 10/07/19 in TXSD Page 4 of 5   15



             1 want argument, just the best cases for your respective
             2 positions.
             3             MR. HERSCHAFT: And just to -- just to close my
             4 position on that, Judge. Again, we would look at 14(c)
10:45:11     5 and say that discreet issue of --
             6             THE COURT: It's pretty discreet. It doesn't
             7 come up a lot.
             8             MR. HERSCHAFT: Right. And, admittedly, in
             9 15 years I have not had it come up. But that point that
10:45:22    10 there is no exception that says but 14(c) but if you are
            11 dealing with the very arcane issue of forum selection
            12 clauses or --
            13             THE COURT: Arcane? This is much more common
            14 than Rule 14(c).
10:45:36    15             MR. HERSCHAFT: Well, the forum selection clause
            16 in the light of combining it or conjoining it is.
            17             THE COURT: That's arcane. I'll grant you that.
            18             MR. HERSCHAFT: That's our position, Judge.
            19             THE COURT: At least unusual.
10:45:47    20             MR. WALDO: Just to make sure I understand. If
            21 Valero does represent that it will oppose our motions --
            22             THE COURT: That it does not oppose. If Valero
            23 does not oppose your motion to transfer or dismiss based
            24 on the forum selection and arbitration contracts, then the
10:46:04    25 14(c) issue has to be dealt with.

                                           Laura Wells, CRR, RDR
Case 4:19-cv-01096 Document 62 Filed on 10/07/19 in TXSD Page 5 of 5   18



  1             THE COURT: All right. Thank you very much.
  2        (Proceedings concluded at 10:48 a.m.)
  3 Date: August 20, 2019
  4                     COURT REPORTER'S CERTIFICATE
  5       I, Laura Wells, certify that the foregoing is a
  6 correct transcript from the record of proceedings in the
  7 above-entitled matter.
  8
  9                               /s/ Laura Wells
 10                         Laura Wells, CRR, RMR
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                Laura Wells, CRR, RDR
